The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-23, 33-34, 40, and 42 are cancelled.  Claims 43-47 are new.  Claims 24-32, 35-39, 41, and 43-47 are pending and under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Priority
The instant application is a continuation-in-part of PCT/US21/12540 filed on 1/7/2021, which is a continuation of US 16/900,816 filed on 6/12/2020, which is a continuation-in-part of 16/736,546 filed on 1/7/2020, which is a continuation-in-part of PCT/US18/41163 filed on 7/7/2018, which claims priority from US provisional application 62/530,045 filed on 7/7/2017.  US 16/900,816 claims priority from US provisional applications 63/004,858 filed on 4/3/2020 and 62/861,810 filed on 6/14/2019.  PCT/US21/12540 filed on 1/7/2021 is a continuation of 16/736,546.  
These former applications do not provide for inclusion of an absorbent applicator for the composition or a medical countermeasure for a chemical weapon packaged for administering.  Thus, the examiner searched for prior art based on the instant filing date of 5/21/2021.  

Information Disclosure Statements
	The information disclosure statement filed on 10/31/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 29, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niquet US 20140249140.  
The limitations of “for chemical warfare agent decontamination” and “wherein the exposed subject is an animal subject that has been exposed to the chemical warfare agent” are to the intended use of the kit with composition.  The claim is not to a method of use.  If applicant provides the kit with the composition having the components listed it will be useful for such an intended use.  
The claim recites “A kit for chemical warfare agent decontamination comprising a chemical warfare agent decontaminating composition, and an absorbent applicator for the composition, or a medical countermeasure for a chemical weapon”.  This allows the kit to have one option of a kit with a decontaminating composition and an absorbent applicator or a kit with a medical countermeasure for a chemical weapon.  If the prior art reads on one of the options, it will read on the claim.  
Niquet teaches an agent for treatment of nerve agent poisoning (abstract and claim 1 of Niquet).  Paragraph 110 teaches a kit for the treatment of nerve agent poisoning.  
If applicant means the composition to be a part of the kit and the kit to contain one of an applicator or a medical countermeasure for a chemical weapon, then applicant should amend the claim to clarify this.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-26, 28, 30, 32, 35-39, 41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Bui WO 2020069079 (4/2020).  
The limitations of “for chemical warfare agent decontamination” and “wherein the exposed subject is an animal subject that has been exposed to the chemical warfare agent” are to the intended use of the kit with composition.  The claim is not to a method of use.  If applicant provides the kit with the composition having the components listed it will be useful for such an intended use.  
The applicant has now used the transition phrase of “consisting essentially of” toward the composition.  This transition phrase is meant to close the composition to any agents that would affect the novel and basic characteristics of the composition while leaving it open to other additives that don’t affect the novel and basic characteristics.  This will be read as “comprising” until applicant shows how additives of Bui affect the novel and basic characteristics of the claimed composition. See MPEP 2111.03.    
Bui teaches an “invention describes to compositions useful to stabilize peracetic acid, acetic acid and hydrogen peroxide compositions with polymeric phosphonic acid resins or with 1-hydroxyethylidene-1,1,-diphosphonic acid (stabilizer that is also known as etidronic acid) associated with the interior surface of a container to stabilize the peracetic acid, acetic and hydrogen peroxide compositions” (abstract).  Bui teaches:

    PNG
    media_image1.png
    332
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1037
    501
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    486
    media_image4.png
    Greyscale

Bui teaches sodium dodecyl sulfate (paragraph 50).  
Bui teaches containers (claim 13 of Bui and paragraphs 115-123).  Bui teaches bottle (paragraph 242).  
Applicators like wipes, cloth and sponges in Bui use their absorbent properties to saturate with the composition for use.  
Bui’s composition has a stabilized peracetic acid, acetic acid, and hydrogen peroxide with stabilizing compound (abstract).  
One of ordinary skill in the art at the time of instant filing would have included adsorbent materials such as wipes, cloth and sponges for wiping the composition onto surfaces by teachings of Bui that provide for wiping the formulation on surfaces and materials like paper and fabric that the composition can be applied to.  Bui provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

Claims 24, 25, 32, 35-39, 41, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942. 
The limitation of “wherein the exposed subject is an animal subject that has been exposed to the chemical warfare agent” is to the intended use of the kit with composition.  The claim is not to a method of use.  If applicant provides the kit with the composition having the components listed it will be useful for such an intended use.  
The applicant has now used the transition phrase of “consisting essentially of” toward the composition.  This transition phrase is meant to close the composition to any agents that would affect the novel and basic characteristics of the composition while leaving it open to other additives that don’t affect the novel and basic characteristics.  This will be read as “comprising” until applicant shows how additives of Bui affect the novel and basic characteristics of the claimed composition. See MPEP 2111.03.    
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 28 of Man).  Man teaches water or alcohols (genus that includes ethanol, isopropanol and methanol; ethanol often referred to as alcohol) for the formulations (paragraphs 133-134 and 97).  Alcohol is taught as a defoamer.  Man teaches “Contacting can include any of numerous methods for applying a composition, such as spraying the composition, immersing the object in the composition, foam or gel treating the object with the composition, or a combination thereof” (paragraphs 135 and 149-150).  Thus, the object or surface of an object is being coated by the application by spraying, immersing or gel treating in teachings of Man.  Man teaches 0.0005-20 wt% of one or more percarboxylic acids (paragraph 80).  Man teaches about 10-95 wt% carboxylic acid like acetic acid (paragraphs 83-85).  Man teaches 0.001 to 99 wt% of oxidizing agent liker hydrogen peroxide (paragraph 88).   Man teaches the oxidizing agents can have antimicrobial activity (paragraphs 87 and 135).  Man teaches soft surfaces like paper and woven and non-woven fabric (paragraphs 27 and 138).  Man teaches wiping an object with the composition (paragraph 150).  Man teaches surfactants (paragraphs 104-132).  Man teaches EDTA and other chelators (paragraph 15).  Man teaches liquids as forms of the composition (paragraphs 49-52).  Man teaches spraying or wiping onto surfaces (paragraphs 147 and 150).  Man teaches chelators for stabilizing the composition like 1-hydroxy ethylidene-1,1-diphosphonic acid (etidronic acid) (paragraphs 69-70). Man teaches surfactants (paragraphs 104-120).  
One of ordinary skill in the art at the time of instant filing would have included adsorbent materials such as wipes (made of fabric or paper) for wiping the composition onto surfaces by teachings of Man that provide for wiping the formulation on surfaces and materials like paper and fabric that the composition can be applied to.  Man provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

Claims 26, 28 and 30 in addition to Claims 24, 25, 32, 35-39, 41, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Mittelstaedt US 20050229344. 
Man teaches the claims as discussed above.
Man does not teach saturating an absorbent article with the composition and storing saturated absorbent articles in a bottle or pouch.  
Mittelstaedt teaches cleaning substrates saturated with cleaning composition that is stored in pouches, bags, cannisters or jars (paragraph 68 and figures).  Mittelstaedt teaches suitable peroxide antimicrobials (paragraph 88).  The teachings of bags, cannisters and jars would allow for not just storage containers, but those to dispose of products (a container has multiple possible utilities like storage or disposal of waste).  
One of ordinary skill in the art at the time of instant filing would have utilized absorbable substrates to saturated with disinfecting composition and storage devices of the instant claims to keep such disinfectant articles until use based on the combined teachings of the references.  As these saturated absorbable substrates and storage containers were used in the prior art for applying disinfecting/cleaning compositions, one of ordinary skill in the art would use them for applying formulations of Man.  Thus, there was a reasonable expectation of success in combining the references to produce the kits of the instant claims. 

Claim 27 in addition to Claims 24, 25, 32, 35-39, 41, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Orffeo US 20090144925.  
Man teaches the claims as discussed above.
Man does not teach a mitt as the absorbent article/substrate.
Orffeo teaches “A novel disposable hand-mounted product for applying substances configured for one or more predetermined tasks, for wiping or polishing various surfaces, and/or for removing undesirable substances from various surfaces is provided” (abstract). Orffeo teaches using the product to apply task substances/solutions (abstract).   Orffeo provides for textile materials that are absorbent (paragraph 52).  
One of ordinary skill in the art at the time of instant filing would have used an absorbent mitt to apply formulations to surfaces such as for disinfection as Orffeo provides for such a mitt to be an acceptable article to apply various formulations to surfaces for treatment.  Thus, there is a reasonable expectation of success in combining the teachings of the prior art to achieve the instantly claimed invention.  

Claim 29 in addition to Claims 24, 25, 32, 35-39, 41, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Osovsky et al (Environmental Science and Technology, 2014, volume 48, pages 10912-10918).
Man teaches the claims as discussed above.
Man does not teach a nerve agent antidote packaged for administering to the exposed subject.
Osovsky teaches decontamination of adsorbed chemical warfare agents on activated carbon using hydrogen peroxide solutions (abstract and results and discussion).  The activated carbon is a nerve agent antidote that removes nerve agents by adsorbing them.  
One of ordinary skill in the art at the time of instant filing would have included an antidote (something to take away or deactivate the toxic agent) along with a formulation having hydrogen peroxide by the teachings of Osovsky that provides that activated carbon adsorbs the nerve agent while the hydrogen peroxide formulation like that in Man will aid in the decontamination of the nerve agent adsorbed to the activated carbon.  Thus, there is a reasonable expectation of success in making kits that would have both activated carbon to remove nerve agent along with a formulation having peroxide to decontaminate the nerve agent by the combined teachings of the references.  

Claims 26, 28, 30 and 31 in addition to Claims 24, 25, 32, 35-39, 41, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Sherry US 20050153857. 
Man teaches the claims as discussed above.
Man does not teach saturating an absorbent article with the composition and storing saturated absorbent articles in a bottle or pouch.  Man does not teach towelettes.  
Sherry teaches cleaning liquid compositions on a substrate (abstract).  Sherry teaches premoistened wipes (wipes that have been moistened/saturated with the composition) (paragraph 2).  Sherry teaches wipes that are towels (towelettes) (paragraph 151).  Sherry teaches wipes piled in a pouch, container or box (paragraph 160 and paragraph 277).  The teachings of containers and boxes would allow for not just storage containers, but those to dispose of products (a container or box has multiple possible utilities).  
One of ordinary skill in the art at the time of instant filing would have utilized absorbable substrates to saturated with disinfecting composition and storage devices of the instant claims to keep such disinfectant articles until use based on the combined teachings of the references.  As these saturated absorbable substrates and storage containers were used in the prior art for applying disinfecting/cleaning compositions, one of ordinary skill in the art would use them for applying formulations of Man.  Thus, there was a reasonable expectation of success in combining the references to produce the kits of the instant claims. 

Claims 24, 25, 32, 35-39, 41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016).  
The limitation of “wherein the exposed subject is an animal subject that has been exposed to the chemical warfare agent” is to the intended use of the kit with composition.  The claim is not to a method of use.  If applicant provides the kit with the composition having the components listed it will be useful for such an intended use.  
The applicant has now used the transition phrase of “consisting essentially of” toward the composition.  This transition phrase is meant to close the composition to any agents that would affect the novel and basic characteristics of the composition while leaving it open to other additives that don’t affect the novel and basic characteristics.  This will be read as “comprising” until applicant shows how additives of Bui affect the novel and basic characteristics of the claimed composition. See MPEP 2111.03.    
Matta teaches kits with compositions that include hydrogen peroxide, organic acid, chelator, surfactant and less than 0.1 wt% of anticorrosive agent (abstract).  Matta teaches peracetic acid in the formulation in concentrations of 5 wt% to 10 wt% of the composition (claims 2 and 4 of Matta).  Matta teaches acetic acid as the organic acid that is at least 3 wt% of the composition (claim 10 of Matta).  Matta teaches hydrogen peroxide from 10 to 50 wt% of the composition (claim 8 of Matta). Matta teaches a composition with “a. hydrogen peroxide, present in a concentration of about 20 wt. % to about 26.0 wt. %; b. acetic acid, present in a concentration of about 9.0 to about 11.0 wt. %; c. peracetic acid, present in about 6.8 wt. % to about 7.5 wt. % of the composition; d. Dequest® 2010, present in a concentration of about 1.0 wt. %; and e. Pluronic® 10R5 surfactant block copolymer, present in a concentration of about 2.0 wt. %; wherein the composition comprises less than about 0.1 wt. % of an anticorrosive agent.” (claim 19 of Matta).  Matta teaches sprayable compositions, liquid sprays and atomized liquid spray (paragraph 52).  Matta teaches wipes, cloth, sponge, and fabrics as applicators (paragraph 52).  Matta teaches EDTA as a chelator (paragraphs 39 and 103) and other chelators (claims 11 and 12 of Matta).  Matta teaches sodium dodecyl sulfate, a surfactant (paragraph 25).  
One of ordinary skill in the art at the time of instant filing would have included adsorbent materials such as wipes (made of fabric or paper) for wiping the composition onto surfaces by teachings of Matta that provide for wiping the formulation on surfaces and materials like paper and fabric that the composition can be applied to.  Matta provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

Claims 26, 28, 30 and 31 in addition to Claims 24, 25, 32, 35-39, 41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Sherry US 20050153857.  
Matta teaches the claims as discussed above.  
Matta does not teach saturating an absorbent article with the composition and storing saturated absorbent articles in a bottle or pouch.  Matta does not teach towelettes.  
Sherry teaches cleaning liquid compositions on a substrate (abstract).  Sherry teaches premoistened wipes (wipes that have been moistened/saturated with the composition) (paragraph 2).  Sherry teaches wipes that are towels (paragraph 151).  Sherry teaches wipes piled in a pouch, container or box (paragraph 160 and paragraph 277).  The teachings of containers and boxes would allow for not just storage containers, but those to dispose of products (a container or box has multiple possible utilities).  
One of ordinary skill in the art at the time of instant filing would have utilized absorbable substrates to saturated with disinfecting composition and storage devices of the instant claims to keep such disinfectant articles until use based on the combined teachings of the references.  As these saturated absorbable substrates and storage containers were used in the prior art for applying disinfecting/cleaning compositions, one of ordinary skill in the art would use them for applying formulations of Matta.  Thus, there was a reasonable expectation of success in combining the references to produce the kits of the instant claims. 

Claim 27 in addition to Claims 24, 25, 32, 35-39, 41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Orffeo US 20090144925.  
Matta teaches the claims as discussed above.
Matta does not teach a mitt as the absorbent article/substrate.
Orffeo teaches “A novel disposable hand-mounted product for applying substances configured for one or more predetermined tasks, for wiping or polishing various surfaces, and/or for removing undesirable substances from various surfaces is provided” (abstract). Orffeo teaches using the product to apply task substances/solutions (abstract).   Orffeo provides for textile materials that are absorbent (paragraph 52).  
One of ordinary skill in the art at the time of instant filing would have used an absorbent mitt to apply formulations to surfaces such as for disinfection as Orffeo provides for such a mitt to be an acceptable article to apply various formulations to surfaces for treatment.  Thus, there is a reasonable expectation of success in combining the teachings of the prior art to achieve the instantly claimed invention.  

Claim 29 in addition to Claims 24, 25, 32, 35-39, 41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Osovsky et al (Environmental Science and Technology, 2014, volume 48, pages 10912-10918).    
Matta teaches the claims as discussed above.
Matta does not teach a nerve agent antidote packaged for administering to the exposed subject.
Osovsky teaches decontamination of adsorbed chemical warfare agents on activated carbon using hydrogen peroxide solutions (abstract and results and discussion).  The activated carbon is a nerve agent antidote that removes nerve agents by adsorbing them.  
One of ordinary skill in the art at the time of instant filing would have included an antidote (something to take away or deactivate the toxic agent) along with a formulation having hydrogen peroxide by the teachings of Osovsky that provides that activated carbon adsorbs the nerve agent while the hydrogen peroxide formulation like that in Matta will aid in the decontamination of the nerve agent adsorbed to the activated carbon.  Thus, there is a reasonable expectation of success in making kits that would have both activated carbon to remove nerve agent along with a formulation having peroxide to decontaminate the nerve agent by the combined teachings of the references.  

Response to Applicant’s Arguments
	Applicant argues that the claims now recite the kit is “for chemical warfare agent decontamination” and the references do not provide for this limitation.  This limitation is the intended use of the kit.  Since the prior art teaches the contents of the kit, it will be capable of such uses.  Note that there are no claims toward a method of decontaminating a surface having a chemical weapon.  See MPEP 2111.02.  
	Applicant argues the added transition phrase of “consisting essentially of” for the composition found in the kit.  However, applicant has added stabilizer (genus) to the composition of claim 24 and has added both stabilizer (genus) and surfactant (genus) to the composition of new claim 43.  Since claim 24 allows for any stabilizers in the art and claim 43 allows for any stabilizers or any surfactants in the art, the references are still applicable to the claimed invention.  Applicant also has not clearly indicated what agents of the prior art actually affect the basic and novel characteristics of the claimed composition when considering the scope of the compositions of claims 24 and 43.  Therefore, “consisting essentially of” will be read as “comprising” for examination until the burden is met by applicant. See MPEP 2111.03 regarding transition phrases including “consisting essentially of”.
	Applicant argues low ranges would not be expected to have such an effect.  However, the teachings of the prior art provide for ranges within the instantly claimed ranges or overlapping with the instantly claimed ranges.  See MPEP 2144.05 regarding overlapping ranges.  
	Applicant argues that the additional references combined to teach dependent claims do not teach the claimed invention or remedy the deficiencies of Man or Matta.  As these references were used for their teachings of dependent claim limitations, they are still applicable to the rejections being maintained for reasons stated.  
	For these reasons, the rejections under USC 103 are maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-26, 31, 32, 35-39, 41, 43, and 45-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, and 27 of copending Application No. 17/596,518 (reference application) in view of Bui WO 2020069079. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for overlapping amounts of peracetic acid, acetic acid and hydrogen peroxide along with a stabilizer.  Each claim set provides for forms of solutions or gels. 
‘518 claims do not have an applicator or surfactant.
Bui’s teachings presented above provide for surfactants and applicators that can be soaked with the composition having peroxide, acetic acid and peracetic acid.
One of ordinary skill in the art would have utilized applicators to soak the solution for application while also adding surfactants to the composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24-26, 31, 32, 35-39, 41, 43, and 45-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 18, 20 and 21 of copending Application No. 16/900,816 (reference application) in view of Bui WO 2020069079. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for overlapping amounts of peracetic acid, acetic acid and hydrogen peroxide along with a stabilizer.  Each claim set provides for forms of solutions or gels. 
‘816 claims do not have an applicator or surfactant.
Bui’s teachings presented above provide for surfactants and applicators that can be soaked with the composition having peroxide, acetic acid and peracetic acid.
One of ordinary skill in the art would have utilized applicators to soak the solution for application while also adding surfactants to the composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613